Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendments filed on 8/27/2021.  Claims 1, 4, 8, 11, 15 and 18 have been amended.  Claims 21-23 have been added.  Claims 2, 9 and 16 have been cancelled.  Claims 1, 3-8, 10-15 and 17-23 are allowed.

The rejection for double patenting presented in the previous office action has been withdrawn in view of the terminal disclaimer filed on 8/27/2021. 



REASON FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“receive a request message from a remote computing device, the request message comprising a network element address, wherein the network element address is associated with a network element in an optical communication system;
select a precompiled interface description language (IDL) adapter associated with the network element address from a library of precompiled IDL adapters stored in the memory;
identify at least one remote procedure call (RPC) function to perform based on the selected precompiled IDL adapter;
convert, via the selected precompiled IDL adapter, the request message to an IDL- based message;


These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 3-8, 10-15 and 17-23 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Fausak et al. Pub. No.: (US 2015/0244788 A1).  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15 and 17-23 (e.g., Generic transcoding service with library attachment).
ON et al. Pub. No.: (US 2020/0183657 A1).  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15 and 17-23 (e.g., Apparatus and method for executing function).
Fausak et al. Pub. No.: (US 2013/0036451 A1).  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15 and 17-23 (e.g., System and method for client-server communication facilitating utilization of authentication and network-based procedure call).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446